Exhibit 24(b)(8)(j)(2): Second Amendment to the Fund Participation Agreement, dated September 1, 2007, by and among Legg Mason Investor Services, LLC, Legg Mason Partners Variable Equity Trust, Legg Mason partners Variable Income Trust, Voya Insurance and Annuity Company and ReliaStar Life Insurance Company of New York. SECOND AMENDMENT TO PARTICIPATION AGREEMENT This Second Amendment to Participation Agreement (“Amendment”) is entered into by and among Legg Mason Investor Services, LLC (the “Distributor”), Legg
